Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Malcolm MacDonald on 6/2/2021.

The application has been amended as follows: 

1. (Currently amended) A thermosetting resin composition comprising a polymer (A) containing a structural unit derived from an unsaturated group-containing ester compound having a chemical structure represented by the following 3
  

    PNG
    media_image1.png
    288
    706
    media_image1.png
    Greyscale
______________________________
where:
R9 is an alkyl group having 1 to 50 carbon atoms; 
R10 is an alkylene group with a number of atoms of 44 or less in the main chain, which may have an ester group, an ether group and/or an amide group in the main chain, and may have a side chain; 
R11 is H or a methyl group; 
R12 is an alkyl group having 50 or less carbon atoms; 
R13 is H or a methyl group; 
n3 is 0 or 1; and 
n4 is 1 or 2;
a hydroxyl group-containing compound (B) with at least two hydroxyl groups;
a transesterification catalyst (F).
	
2-5. (cancelled).  

6. (currently amended) The thermosetting resin composition according to claim 1 12 is a tertiary alkyl group.  

7. (currently amended) The thermosetting resin composition according to claim 1, wherein the hydroxyl group-containing compound (B) is a polymer containing a structural unit derived from the monomer represented by the following :

    PNG
    media_image2.png
    335
    891
    media_image2.png
    Greyscale

where:
m1 is from 1 to 10;
21, R22, and R23 are the same or different and each is a hydrogen, an alkyl group, a carboxyl group, an alkyl ester group or a structure represented by the following R24-[OH]m1; and
R24 is an aliphatic, an alicyclic or an aromatic alkylene group with a number of atoms of 3 to 50 in the main chain, which may have one or more functional groups selected from the group consisting of an ester group, an ether group, an amide group, and a urethane and may have a side chain.  

8. (currently amended) A thermosetting resin composition comprising:
a polymer (C) containing a structural unit derived from the unsaturated group-containing ester compound represented by the 3:
  

    PNG
    media_image1.png
    288
    706
    media_image1.png
    Greyscale

------____________________________________
where:
R9 is an alkyl group having 1 to 50 carbon atoms; 
R10 is an alkylene group with a number of atoms of 44 or less in the main chain, which may have an ester group, an ether group and/or an amide group in the main chain, and may have a side chain; 
R11 is H or a methyl group; 
R12 is an alkyl group having 50 or less carbon atoms; 
R13 is H or a methyl group; 
n3 is 0 or 1; and 
n4 is 1 or 2; 
a structural unit derived from a hydroxyl group-containing unsaturated monomer as an essential constituting unit; and
a transesterification catalyst (F). 

9-12. (cancelled) 

13. (currently amended) The thermosetting resin composition according to claim 8 12 is a tertiary alkyl group. 
 
14. (currently amended) The thermosetting resin composition according to claim 8, wherein the structural unit derived from the hydroxyl group-containing unsaturated monomer contains a structural unit derived from the monomer represented by the following :

    PNG
    media_image2.png
    335
    891
    media_image2.png
    Greyscale

----________________________________
where:
m1 is from 1 to 10;
R21, R22, and R23 are the same or different and each is a hydrogen, an alkyl group, a carboxyl group, an alkyl ester group or a structure represented by the following R24-[OH]m1; and 
R24 is an aliphatic, an alicyclic or an aromatic alkylene group with a number of atoms of 3 to 50 in the main chain, which may have one or more functional groups selected from the group consisting of an ester group, an ether group, an amide group, and a urethane and may have a side chain.  
  
15. (currently amended) A cured film formed by three-dimensionally crosslinking the thermosetting resin composition according to claims 1 or 8 

16. (currently amended) An unsaturated group-containing ester compound having a chemical structure represented by the following 
  

    PNG
    media_image1.png
    288
    706
    media_image1.png
    Greyscale

where:
R9 is an alkyl group having 1 to 50 carbon atoms; 
R10 is an alkylene group with a number of atoms of 44 or less in the main chain, which may have an ester group, an ether group and/or an amide group in the main chain, and may have a side chain; 
R11 is H or a methyl group; 
R12 is an alkyl group having 50 or less carbon atoms; 
R13 is H or a methyl group; 
n3 is 0 or 1; and 
n4 is 1 or 2.  

17. (original) The unsaturated group-containing ester compound according to claim 16, wherein R12 is a tertiary alkyl group.  
18. (original) A polymer (A) containing a structural unit derived from the unsaturated group-containing ester compound according to claim 16 or 17 in at least a portion thereof.  

19. (currently amended) A polymer (C) containing a structural unit derived from the unsaturated group-containing ester compound according to claim 16 or 17 and a structural unit derived from a hydroxyl group-containing unsaturated monomer as an essential constituting unit.  

20. (currently amended) The polymer (C) according to claim 19, wherein the structural unit derived from the hydroxyl group-containing unsaturated monomer contains a structural unit derived from the monomer represented by the following 

    PNG
    media_image2.png
    335
    891
    media_image2.png
    Greyscale

where:
m1is from 1 to 10;
21, R22, and R23 are the same or different and each is a hydrogen, an alkyl group, a carboxyl group, an alkyl ester group or a structure represented by the following R24-[OH]m1; and
R24 is an aliphatic, an alicyclic or an aromatic alkylene group with a number of atoms of 3 to 50 in the main chain, which may have one or more functional groups selected from the group consisting of an ester group, an ether group, an amide group, and a urethane and may have a side chain.

It is noted that applicant has amended the non-elected and withdrawn claims 1, 6-8 and 13-15 to contain the limitations of the allowed claims 19 and 20. Claims 1, 6-8 and 13-15 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II as set forth in the Office action mailed on 9/9/2020 is hereby withdrawn and claims 9-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Upon analysis pursuant to 37 CFR 1.104, previously withdrawn Claims 1, 6-8 and 13-15 are deemed to be allowable over prior art of Record.
Claims 2-5 and 9-12 are cancelled.

Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: 
Since the content of allowed claims 19 and 20 is incorporated into independent claims 1, 8 and 16, the claims above and dependent claims 6-7, 13-15 and 17-20 are allowed.
Reasons for allowance e can be found in  the Office Action issued on 1/19/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765